ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                             In re B.C.P., 2012 IL App (3d) 100921




Appellate Court            In re B.C.P., a Minor (The People of the State of Illinois, Petitioner-
Caption                    Appellant, v. B.C.P., Respondent-Appellee).



District & No.             Third District
                           Docket No. 3-10-0921


Filed                      January 23, 2012


Held                       In a juvenile delinquency proceeding, the State’s interlocutory appeal
(Note: This syllabus       from the trial court’s order suppressing a statement made by respondent
constitutes no part of     was dismissed for lack of jurisdiction, since Supreme Court Rule 662
the opinion of the court   provides for interlocutory appeals in juvenile proceedings only when a
but has been prepared      dispositional order has not been entered within 90 days from an
by the Reporter of         adjudication of wardship or a revocation of probation or conditional
Decisions for the          discharge; furthermore, the appellate court rejected the State’s contention
convenience of the         that Supreme Court Rule 604(a)(1) was incorporated into appeals in
reader.)
                           juvenile proceedings through Rule 660(a) and allowed an interlocutory
                           appeal in the instant case.


Decision Under             Appeal from the Circuit Court of Henry County, No. 10-JD-25; the Hon.
Review                     Ted J. Hamer, Judge, presiding.



Judgment                   Appeal dismissed.
Counsel on                  Terence M. Patton, State’s Attorney, of Cambridge (Stephen E. Norris
Appeal                      and Rebecca E. McCormick, both of State’s Attorneys Appellate
                            Prosecutor’s Office, of counsel), for the People.

                            Kerry J. Bryson, of State Appellate Defender’s Office, of Ottawa, for
                            appellee.


Panel                       JUSTICE CARTER delivered the judgment of the court, with opinion.
                            Justices Holdridge and McDade concurred in the judgment and opinion.




                                              OPINION

¶1          The State brings this interlocutory appeal in a juvenile delinquency proceeding to
        challenge the trial court’s ruling, which granted the motion to suppress the statement of the
        respondent-minor, B.C.P. The State argues that: (1) this court has jurisdiction to hear this
        appeal; (2) the trial court applied the wrong legal standard in granting the motion to suppress;
        and (3) even if the correct legal standard was applied, the trial court erred in granting the
        motion to suppress. We dismiss the State’s interlocutory appeal for lack of jurisdiction.

¶2                                             FACTS
¶3          In June of 2010, the State filed a petition pursuant to the Juvenile Court Act of 1987
        (Act) (705 ILCS 405/1-1 et seq. (West 2008)) seeking to have 13-year-old B.C.P. adjudged
        a ward of the court. The petition alleged that B.C.P. was a delinquent minor in that B.C.P.
        had committed aggravated criminal sexual abuse (720 ILCS 5/12-16(c)(2)(i) (West 2008);
        705 ILCS 405/5-105(3) (West 2008)). B.C.P. filed a motion to suppress the inculpatory
        statement that B.C.P. had made to a police officer and a child protection worker. After a
        hearing, the trial court granted the motion to suppress. The State filed a certificate of
        impairment and brought this interlocutory appeal to challenge the trial court’s ruling.

¶4                                              ANALYSIS
¶5           On appeal, the State, recognizing that there may be a possible jurisdictional problem,
        argues first that this court has jurisdiction to hear an interlocutory appeal brought by the State
        in a juvenile delinquency proceeding from a trial court’s order granting a minor’s motion to
        suppress a statement. The State asserts that jurisdiction is conferred upon this court through
        Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2006), which the State argues is
        incorporated into juvenile delinquency proceedings through Illinois Supreme Court Rule
        660(a) (eff. Oct. 1, 2001). The State asserts further that allowing an interlocutory appeal in

                                                   -2-
     this context will further the Act’s purpose, to punish minor offenders and to protect the
     public. See 705 ILCS 405/5-101 (West 2008).
¶6       B.C.P. argues that the State may not bring an interlocutory appeal of this nature in a
     juvenile delinquency proceeding and that this court does not have jurisdiction to hear this
     appeal. B.C.P. asserts that Rule 660(a) applies only to final judgments in a juvenile
     delinquency proceeding and does not incorporate the provision of Rule 604(a)(1) that allows
     the State to bring an interlocutory appeal from a trial court’s order of suppression in a
     criminal case. B.C.P. asserts further that Illinois Supreme Court Rule 662 (eff. Oct. 1, 1975)
     governs interlocutory appeals in juvenile delinquency proceedings and does not provide for
     an interlocutory appeal under these circumstances. And finally, in response to the State’s
     policy arguments, B.C.P. contends that denial of an interlocutory appeal in this context
     would serve the Act’s purpose of rehabilitation and would promote the public policy interest
     in keeping juvenile proceedings from dragging on for several years.
¶7       The interpretation of a supreme court rule is a question of law that is subject to de novo
     review on appeal. People v. Santiago, 236 Ill. 2d 417, 428 (2010). The same principles that
     govern the interpretation of a statute also govern the interpretation of a supreme court rule.
     Santiago, 236 Ill. 2d at 428. In interpreting a rule, a court should consider all of the
     provisions of the rule as a whole and should presume that the drafters did not intend to
     produce absurd, inconvenient, or unjust results. People v. Marker, 233 Ill. 2d 158, 166-67
     (2009). The primary goal in interpretation of a rule is to ascertain and give effect to the intent
     of the drafters. Santiago, 236 Ill. 2d at 428. The most reliable indicator of that intent is the
     language of the rule itself, which should be given its plain and ordinary meaning. See
     Santiago, 236 Ill. 2d at 428; Marker, 233 Ill. 2d at 165. If the language of the rule is clear and
     unambiguous, it must be enforced as written without considering extrinsic aides of
     interpretation. Santiago, 236 Ill. 2d at 428.
¶8       In general, the appellate court only has jurisdiction to review an appeal from a final
     judgment and does not have jurisdiction to review an interlocutory appeal, unless jurisdiction
     is specifically provided for by supreme court rule. In re J.N., 91 Ill. 2d 122, 126 (1982); In
     re A.M., 94 Ill. App. 3d 86, 87-88 (1981). There are two supreme court rules that provide for
     appeals in juvenile delinquency proceedings: Rule 660(a) and Rule 662. See A.M., 94 Ill.
     App. 3d at 88. Rule 660(a) speaks to final judgments and provides that in a juvenile
     delinquency proceeding, “[a]ppeals from final judgments *** shall be governed by the rules
     applicable to criminal cases,” except where otherwise specifically provided. Ill. S. Ct. R.
     660(a). Rule 662, on the other hand, specifically provides for interlocutory appeals in a
     juvenile delinquency proceeding, but only under very limited circumstances–when a
     dispositional order has not been entered within 90 days from either an adjudication of
     wardship or a revocation of probation or conditional discharge. See Ill. S. Ct. R. 662; In re
     Olivia C., 371 Ill. App. 3d 473, 475 (2007); In re Hershberger, 132 Ill. App. 3d 332, 334
     (1985). Neither of those circumstances is present in the instant case.
¶9       As noted above, the State asserts that Supreme Court Rule 604(a)(1) is incorporated into
     appeals in juvenile proceedings through Rule 660(a) and allows the State to file an
     interlocutory appeal in the present case. We do not agree. We cannot read exceptions,
     limitations, or conditions into Rule 660(a) that the drafters did not intend. See Town &

                                                -3-
       Country Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill. 2d 103, 117 (2007). The
       plain language of Rule 660(a) is clear and unambiguous. Although Rule 660(a)’s reference
       to “rules” incorporates the supreme court rules as the State suggests (see In re W.C., 167 Ill.
       2d 307, 324 (1995)), it does so only in the context of “[a]ppeals from final judgments.” Ill.
       S. Ct. R. 660(a). A ruling on a motion to suppress is not a final judgment. People v. Brooks,
       187 Ill. 2d 91, 127 (1999). Thus, we reject the State’s assertion that Rule 660(a)’s
       incorporation of the supreme court rules allows the State to bring an interlocutory appeal
       under Rule 604(a)(1) to challenge a trial court’s grant of a motion to suppress in a juvenile
       delinquency proceeding.
¶ 10       In support of its assertion to the contrary, the State relies upon the cases of People v.
       Martin, 67 Ill. 2d 462 (1977), and People v. DeJesus, 127 Ill. 2d 486 (1989). Those cases,
       however, do not support the State’s assertion and do not persuade us to reach a different
       conclusion. In each of those cases, the appellate court was faced with an order of the trial
       court which effectively terminated the criminal proceedings against the accused, although
       the proceedings in the juvenile court may still have remained. See Martin, 67 Ill. 2d at 465;
       DeJesus, 127 Ill. 2d at 497. While it is true that the supreme court stated in passing in
       DeJesus that Rule 604(1) also applies in juvenile delinquency proceedings through Rule
       660(a) (DeJesus, 127 Ill. 2d at 495), the supreme court’s more recent decision in In re
       K.E.F., 235 Ill. 2d 530, 541-43 (2009) (Burke, J., dissenting, joined by Freeman, J.), seems
       to make clear that the supreme court has not yet definitively ruled on the issue.
¶ 11       Furthermore, had the drafters intended to allow an interlocutory appeal from a
       suppression order in a juvenile delinquency proceeding, they would have so provided in Rule
       662. Because the drafters did not include those circumstances in Rule 662, we must presume
       that the drafters did not intend for those circumstances to form the basis of an interlocutory
       appeal in a juvenile delinquency case. See Santiago, 236 Ill. 2d at 431-32 (legislature’s use
       of certain language in one instance and wholly different language in another indicates
       legislature’s intent to produce different results, and it is presumed that legislature’s omission
       of the language in the second instance is deliberate). Nor are we persuaded by the State’s
       public policy argument, as such an argument may reasonably be made to support either
       party’s position in this appeal consistent with the multiple purposes of the Act. See, e.g., 705
       ILCS 405/1-2, 5-101 (West 2008).
¶ 12       Based upon the above analysis, we find that the State may not bring an interlocutory
       appeal in a juvenile delinquency proceeding from a trial court’s order granting a motion to
       suppress. We conclude, therefore, that this court does not have jurisdiction to rule upon the
       remaining issues raised by the State in this appeal, which pertain to the merits of the trial
       court’s ruling on the motion to suppress.
¶ 13       For the foregoing reasons, we dismiss the State’s interlocutory appeal for lack of
       jurisdiction.

¶ 14       Appeal dismissed.




                                                 -4-